             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:18-CR-3124
    vs.
                                                     ORDER
MANUEL SANCHEZ,
               Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Extend Time for Filing
          Response to Defendant’s Objections to PSR and to Continue
          Sentencing (filing 69) is granted.

    2.    Defendant Manuel Sanchez’s sentencing is continued to July 16,
          2019, at 11:30 a.m., before the undersigned United States
          District Judge, in Courtroom No. 1, Robert V. Denney United
          States Courthouse and Federal Building, 100 Centennial Mall
          North, Lincoln, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 31st day of May, 2019.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
